Citation Nr: 1437995	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  12-30 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a rating in excess of 10 percent for service-connected phlebitis of the right lower extremity.

2.  Entitlement to service connection for varicose veins.

3.  Entitlement to service connection for reflex sympathetic dystrophy.

4.  Entitlement to service connection for muscle atrophy.

5.  Entitlement to service connection for foreign body reaction.

6.  Entitlement to service connection for a bilateral hip disorder.

7.  Entitlement to service connection for bilateral polyneuropathy of the lower extremities.



REPRESENTATION

Appellant represented by:	 California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in September 2008 and November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of this hearing is of record.

For the reasons stated below, the appeal is REMANDED to Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Initially, the Board observes that the issues of entitlement to service connection for foreign body reaction, bilateral hip disorder, and bilateral polyneuropathy of the lower extremities have not been certified as being on appeal.  However, these claims were adjudicated by the November 2009 rating decision and documents submitted by the Veteran in December 2009 and January 2010, to include a VAF Form 9 (Appeal to the Board), indicated he was in disagreement with these denials and wanted to appeal.  As such, it does appear he submitted a timely Notice of Disagreement (NOD) with respect to these denials.  See 38 C.F.R. §§ 20.200, 20.201, 20.302.  Moreover, he indicated in the November 2012 Substantive Appeal regarding the other service connection claims that these other claims should also be on appeal.

The Board also observes, however, that no Statement of the Case (SOC) has been promulgated with respect to the issues of entitlement to service connection for foreign body reaction, bilateral hip disorder, and bilateral polyneuropathy of the lower extremities.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  ( Emphasis added).  Therefore, a remand is required to complete this action.

In regard to the claim of entitlement to a rating in excess of 10 percent for phlebitis of the right lower extremity, the Board acknowledges that the Veteran was accorded a VA examination which evaluated this disability in July 2008.  As it has been more than 6 years since that examination, the Board is concerned the evidence of record may not accurately reflect the current nature and severity of this service-connected disability.  Granted, a subsequent October 2009 VA examination did include findings regarding the phlebitis, but it does not appear these findings were considered in this case as it was not referenced on the September 2011 SOC on this issue.  In any event, it is still more than 4 years since that examination.  Moreover, the Veteran testified at his August 2013 hearing that this disability has gotten worse since the last examination.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that a contemporaneous VA examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for his service-connected phlebitis of the right lower extremity.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

With respect to the claims of entitlement to service connection for muscle atrophy, sympathetic dystrophy, and varicose veins, the Board notes that the Veteran was accorded VA examinations in October 2009 one of which found, in essence, that he did not have varicose veins, muscle atrophy, or reflex sympathetic dystrophy.  However, an addendum also dated in October 2009 by another VA examiner did state the Veteran's current symptoms fitted nicely with the diagnosis of complex regional pain syndrome, formerly referred to as reflex sympathetic dystrophy.  No opinion appears to have been promulgated with respect to the etiology of this disability, to include the Veteran's contention all of these disabilities are secondary to his service-connected phlebitis of the right lower extremity.  Moreover, the Veteran testified at his August 2013 hearing that private doctors did indicate he had such disabilities.  Consequently, it appears these examinations are inadequate for resolution of his claims.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is also required to accord the Veteran an examination that does adequately address the etiology of these disabilities.

Since the Board has determined that new examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further notes that the Veteran indicated at his August 2013 hearing that he received recent private medical treatment for his claimed disabilities through Kaiser Permanente.  As such, it appears there may be outstanding records relevant to this appeal.  Accordingly, a remand is required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Statement of the Case (SOC) as to the issues of entitlement to service connection for foreign body reaction, bilateral hip disorder, and bilateral polyneuropathy of the lower extremities and advise him of the time period in which to perfect an appeal as to these issues.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the in-service and post-service symptomatology of claimed varicose veins, reflex sympathetic dystrophy, and muscle atrophy; as well as, the nature, extent and severity of his phlebitis symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Obtain the names and addresses of all medical care providers who have recently treated the Veteran for his service-connected phlebitis of the right lower extremity, as well as the claimed varicose veins, reflex sympathetic dystrophy, and muscle atrophy to include any such treatment he received at Kaiser Permanente.  After securing any necessary release, obtain those records not on file.

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to evaluate the current nature and severity of his service-connected phlebitis of the right lower extremity; as well as the nature and etiology of his claimed varicose veins, reflex sympathetic dystrophy, and muscle atrophy.  The claims folder should be made available to the examiner(s) for review before the examination(s).

In regard to the service connection claims, the respective examiner must specifically indicate whether the Veteran does have varicose veins, reflex sympathetic dystrophy, and/or muscle atrophy.  For any such disability found to be present, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that it was incurred in or otherwise the result of his active service.  If the examiner determines any such disability is not directly related to service, then he or she must express an opinion as to whether it is at least as likely as not it was caused or aggravated by the service-connected phlebitis of the right lower extremity.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinions expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report(s) to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


